SUMMARY ORDER

Defendant-appellant Nunez appeals from the district court’s order of detention pending trial. We assume the parties’ familiarity with the facts, the proceedings below, and the issues on appeal. The district court concluded that Nunez posed a risk of flight and that no condition or combination of conditions could reasonably assure his presence at trial. Upon careful review of the record, we conclude that the district court properly considered and weighed the applicable factors under 18 U.S.C. § 3142, and that its findings were not clearly erroneous. See United States v. Sabhnani, 493 F.3d 63, 75 (2d Cir.2007) (“[W]e apply deferential review to a district court’s order of detention and will not reverse except for clear error....”).
For the reasons discussed, the order of the district court is AFFIRMED.